Citation Nr: 1226076	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon




THE ISSUES

1.  Entitlement to service connection for claimed migraine headaches, to include as secondary to a neck injury with degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to service connection for claimed neuropathy of the fingers of the right hand, to include as secondary to a neck injury with DJD of the cervical spine.

3.  Entitlement to service connection for claimed neuropathy of the fingers of the left hand, to include as secondary to a neck injury with DJD of the cervical spine.

4.  Entitlement to service connection for a claimed back injury.

5.  Entitlement to service connection for claimed sciatica, to include as secondary to a back injury.

6.  Entitlement to service connection for a claimed right elbow injury.  



REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967 and from October 1974 to December 1975.  The Veteran also was a member of the Army and Air Force Reserve in the 1980s.     

The issues on appeal first came to the Board of Veterans' Appeals (Board) from an April 2006 rating decision issued by the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a July 2010 decision, the Board denied all claims at issue.     

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2011 Memorandum Decision, the Court vacated and remanded the July 2010 decision.  The Court remanded the appeal for further development consistent with the Court's instructions, as discussed hereinbelow. 

Upon return from the Court, the Board sent a letter to the Veteran and his attorney in March 2012 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 20.1304 (2011).  

The Veteran's attorney responded in June 2012, submitting an April 2012 private medical opinion with a waiver of the Veteran's right to have the RO initially consider the evidence.  The Veteran's attorney further asked the Board to please proceed immediately with the readjudication of the claims at issue.

The appeal is being remanded to the RO in Portland, Oregon.  VA will notify the Veteran if further action is required on his part.



REMAND

According to the Court's October 2011 Memorandum Decision, the Court instructed the Board to address a June 2010 request by the Veteran for a Travel Board hearing.   

That is, on a VA Form 9 received at the RO in June 2010, one month prior to the Board's decision, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  Yet no such hearing has been held, and the Veteran's hearing request has not been withdrawn.  

Thus, the pending hearing request must be addressed before deciding this appeal, with notice sent to the Veteran's address of record.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

The June 2010 VA Form 9 was preceded by a May 2010 Statement of the Case (SOC).  This SOC denied the Veteran's petition to reopen service connection for a cervical spine disorder, on the basis that new and material evidence had not been submitted.  

However, in the October 2011 Memorandum Decision, the Court emphasized that the June 2010 VA Form 9 did not show that the Veteran wished to appeal any issue at that time.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011).  Therefore, the new and material evidence issue for a cervical spine disorder was not appealed to the Board.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated action in order to schedule the Veteran for a Travel Board hearing at the earliest possible opportunity, with appropriate notification to the Veteran and his attorney.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, this should be documented in the record.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

